
	
		II
		111th CONGRESS
		1st Session
		S. 1059
		IN THE SENATE OF THE UNITED STATES
		
			May 18, 2009
			Mr. Crapo introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To permit commercial vehicles at weights up to 129,000
		  pounds to use certain highways of the Interstate System in the State of Idaho
		  which would provide significant savings in the transportation of goods
		  throughout the United States, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Idaho Efficient Vehicle
			 Demonstration Act of 2009.
		2.FindingsCongress finds that—
			(1)States including
			 Montana, Nevada, Utah, and Wyoming have been grandfathered the right to operate
			 up to 129,000-pound or greater vehicle combinations on 9 axles or more on
			 Federal highways;
			(2)laws governing
			 Federal highway funding effectively impose a limit of 105,500 pounds on the
			 weight of vehicles permitted to use the Interstate System within the State of
			 Idaho;
			(3)the State of
			 Idaho is surrounded by the States specified in paragraph (1) that allow higher
			 weight limits on the Interstate System, which puts the State of Idaho at a
			 disadvantage in moving freight within Idaho and into those surrounding
			 States;
			(4)in 2003, the
			 legislature of the State of Idaho adopted House Bill 395, which established a
			 10-year pilot project that allows vehicle combinations up to 129,000 pounds to
			 be operated on 10 axles on specific routes in that State, but does not address
			 the Interstate System;
			(5)in enacting the
			 pilot project program in House Bill 395 of the State, the legislature required
			 the Idaho Transportation Department to report to the legislature on the effect
			 of the program;
			(6)the Idaho
			 Transportation Department is required to submit reports every 3 years during
			 the 10-year life of the pilot project program that describe the results of
			 monitoring and evaluation of all important impacts, including impacts to
			 safety, bridges, and pavement, on all pilot project routes;
			(7)the pilot project
			 program terminates on July 1, 2013, unless the program is otherwise extended or
			 sooner repealed by the legislature;
			(8)the
			 administration of the pilot project, coupled with the fact that vehicle
			 combinations cannot operate at 129,000 pounds on the Interstate System, has
			 forced those heavier vehicle combinations to divert onto small State and local
			 roads on which higher vehicle weight limits are allowed under State law;
			(9)the diversion of
			 those vehicles onto those roads increases fuel costs because of increased
			 idling time and total travel time along those roads;
			(10)the cost of
			 transportation fuel has increased more than 80 percent between calendar years
			 2007 and 2008; and
			(11)permitting
			 commercial vehicles to travel on a select few Interstate System highways within
			 the State at increased weight limits would provide—
				(A)significant
			 savings in the transportation of goods throughout the State; and
				(B)substantial data
			 and an opportunity for analysis of the impacts of the vehicles on bridges,
			 highway safety, and pavements.
				3.DefinitionsIn this Act:
			(1)Covered
			 interstate system highwayThe term covered Interstate
			 System highway means any portion of a highway designated as a route on
			 the Interstate System that, as of the date of enactment of this Act, is not
			 exempt from the requirements of subsection (a) of section 127 of title 23,
			 United States Code, pursuant to a waiver under that subsection.
			(2)DirectorThe
			 term Director means the Director of the Idaho Transportation
			 Department.
			(3)Interstate
			 systemThe term Interstate System has the meaning
			 given the term in section 101(a) of title 23, United States Code.
			(4)Pilot
			 projectThe term pilot project means the 10-year
			 pilot project of the State, established in 2003 under House Bill 395 of the
			 State, that permits vehicle combinations weighing up to 129,000 pounds to be
			 operated on specific routes in that State.
			(5)SecretaryThe
			 term Secretary means the Secretary of Transportation.
			(6)StateThe
			 term State means the State of Idaho.
			4.Waiver of
			 highway funding reduction relating to weight of vehicles using interstate
			 system highways
			(a)Prohibition
			 relating to certain vehiclesNotwithstanding section 127(a) of
			 title 23, United States Code, the total amount of funds apportioned to the
			 State under section 104(b)(1) of that title for any period may not be reduced
			 under section 127(a) of that title if the State permits a vehicle combination
			 described in subsection (b) to use a covered Interstate System highway in the
			 State in accordance with this Act.
			(b)Combination
			 vehicles in excess of 105,500 pounds up to 129,000 poundsA
			 vehicle described in this subsection is a vehicle that—
				(1)has a weight in
			 excess of 105,500 pounds but not more than 129,000 pounds;
				(2)consists of a
			 power unit hauling 2 or more trailers or semitrailers;
				(3)does not exceed
			 any vehicle weight limitation that is applicable under State law to the
			 operation of the vehicle on highways in the State that are not part of the
			 Interstate System, as those laws are in effect on the date of enactment of this
			 Act; and
				(4)is limited to
			 travel only on—
					(A)the portion of
			 Interstate Route 15 extending from the Montana border to the Utah
			 border;
					(B)the portion of
			 Interstate Route 86 extending from the junction of Interstate Route 15 to the
			 junction with Interstate Route 84; and
					(C)the portion of
			 Interstate Route 84 extending from the Utah border to the Oregon border.
					(c)Termination of
			 authority
				(1)In
			 generalSubject to paragraph (2), this section and the authority
			 provided under this section shall terminate on July 1, 2013.
				(2)ExceptionsThis
			 section and the authority provided under this section shall terminate
			 on—
					(A)a date that is
			 later than the date specified in paragraph (1), if the project is extended to
			 that later date by the State; or
					(B)any date that is
			 before, on, or after the date specified in paragraph (1), if the
			 Secretary—
						(i)determines
			 that—
							(I)operation of
			 vehicles described in subsection (b) on covered Interstate System highways has
			 adversely affected safety on the overall highway system; or
							(II)the Director has
			 failed to collect the data described in section 5(2); and
							(ii)publishes the
			 determination, together with the date of termination of this section, in the
			 Federal Register.
						(d)Consultation
			 regarding termination for safetyIn making a determination under
			 subsection (c)(2)(A)(i), the Secretary shall consult with the Director.
			5.Responsibilities
			 of StateFor the purpose of
			 section 4, the State shall be considered to meet the conditions under this
			 section if the Director—
			(1)submits to the
			 Secretary a plan for use in meeting the conditions described in paragraph (2);
			 and
			(2)collects data on
			 the net effects that the operation of vehicles described in section 4(b) on
			 covered Interstate System highways in the State has on the safety of the
			 overall highway system, as required by House Bill 395 of the State.
			
